The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 26, 2014

                                   No. 04-12-00602-CR

                                Michael Jason TUCKER,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-03-0067-CRA
                         Honorable Stella Saxon, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is deemed filed as of February 20, 2014.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court